NO. 07-07-0048-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                      MARCH 14, 2007

                           ______________________________

                        IN RE: R. WAYNE JOHNSON, RELATOR
                          ______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                          OPINION


       Relator R. Wayne Johnson has filed a petition requesting issuance of a writ of

mandamus directing the Honorable Charles Chapman, Judge of the 39th District Court of

Haskell County, to rule on a motion for discovery sanctions in a pending civil suit filed by

relator in that court. We dismiss the petition for want of jurisdiction.


       Relator cites Government Code section 22.221(b) as the source of our authority to

issue the writ requested.1 That statute provides courts of appeals may issue writs of

mandamus, “agreeable to the principles of law regulating those writs,” against judges of

district or county courts “in the court of appeals district[.]” Tex. Gov’t Code Ann. § 22.221(b)

(Vernon 2004). The 39th Judicial District encompasses four counties, one of which, Kent

       1
         We agree our writ authority under Government Code section 22.221(a), which
authorizes our issuance of writs necessary to enforce our jurisdiction, is not implicated by
relator’s petition.
County, is within the seventh court of appeals district. See Tex. Gov’t Code Ann. §§

24.141 (39th judicial district composed of Haskell, Kent, Stonewall and Throckmorton

counties); 22.201(h) (seventh court of appeals district includes Kent County). But Haskell

County, in which relator’s underlying proceeding is pending, is not in our court of appeals

district. Cases from Haskell County are appealed to the eleventh court of appeals. Tex.

Gov’t Code Ann. § 22.201(l) (Vernon Supp. 2006).


       Application of the geographical restriction on our jurisdiction under section 22.221(b)

must take into account the county in which relator’s underlying proceeding is pending. Cf.

Turtur v. Lee, 702 S.W.2d 309, 312 (Tex.App.–El Paso 1986, orig. proceeding) (applying

statute before 1987 amendment).2 We find we have no jurisdiction to address relator’s

petition seeking mandamus relief in a pending case over which a sister court of appeals

will have appellate jurisdiction. Accordingly, relator’s petition is dismissed.




                                           James T. Campbell
                                               Justice




       2
        The court in Turtur considered the geographical limits to the appellate jurisdiction
of the courts of appeals among the “principles of law regulating” issuance of writs. 702
S.W.2d at 311.

                                              2